DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, patent number US 4,807,714 to Blau et al. (hereinafter referred to as Blau) discloses a towing device (hitch assembly 22) for an automatic guided vehicle capable of connecting the automatic guided vehicle and a carriage (trailer 16), the towing device comprising:
a connecting member (hooking member 64) with one end that is swivelably connected to the automatic guided vehicle (hooking member 64 is pivotally connected to AGV 10 via pivot pins 100 and 102; Col. 7, Lns. 33 – 36);
a hook member (bent end portion 70) disposed at the other end of the connecting member and configured to be engageable with a frame (socket member 30) of the carriage;
a drive mechanism (actuating housing 94) for driving the hook member to engage the hook member to the frame and for driving the hook member to release the engagement between the hook member and the frame (Col. 6, Lns. 40 - 47).However, Blau does not explicitly disclose:
 member (94; See Col. 7, Lns. 33 – 36) there is nothing disclosed to actually regulate the at motion.  Other prior art does not disclose claim 1, singly or in combination. Claims 2 – 7, depend from claim 1, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Felicia L. Brittman/         Examiner, Art Unit 3611         

/KEVIN HURLEY/           Primary Examiner, Art Unit 3611